Case 1:20-cv-02389-JMS-DML Document 1-2 Filed 09/15/20 Page 1 of 2 PagelD #: 17

32D04-2008-CT-000148 Filed: 8/21/2020 9:20 AM
Clerk
Hendricks Superior Court 4 Hendricks County, Indiana

IN THE SUPERIOR COURT 4 OF HENDRICKS COUNTY, INDIANA
CAROL FOUNTAIN, Plaintiff
vs.
WAL-MART STORES EAST, LP, Defendant
The Plaintiff’s Complaint for Damages and Jury Demand

1. Plaintiff Carol Fountain is an individual and resident of Hendricks County, Indiana.

2. Defendant Wal-Mart Stores East, LP, is an active foreign limited partnership originally
created in Delaware with a principal office address in Arkansas.

3. Defendant is the owner and operator of a Wal-Mart store in Hendricks County, Indiana,
located at 2373 E Main Street, Plainfield, Indiana (“The Store”).

4. On November 3, 2019, at approximately 11 am EST (“the date of loss”), the Plaintiff
suffered personal injuries while at The Store in the produce section while a customer of
Wal-Mart.

5. The cause of Plaintiff’s injuries on the date of loss was Wal Mart employee “Kim’s”
negligent operation of a large shopping cart full of merchandise. Kim’s cart struck
Plaintiff's cart which then struck Plaintiff causing her to fall and break her hip.

6. Kim was shopping the store for Wal Mart’s “Grocery Pickup” service. This cart was too
tall for Kim to see over or around. This cart was so large and full of items it was difficult
to maneuver, see around, and was a danger to other patrons like Plaintiff.

7. The Defendant and their employee Kim had a duty of care to the Plaintiff and Defendant
and their employee Kim breached said duty on the date of loss proximately causing the

Plaintiff damages.
Case 1:20-cv-02389-JMS-DML Document 1-2 Filed 09/15/20 Page 2 of 2 PagelD #: 18

8. As the employer of “Kim,” Defendant is responsible for the damages she caused to the
Plaintiff under the theory of Respondeat Superior.

9. The Plaintiff requests a trial by jury.

WHEREFORE, the Plaintiff requests a judgment in her favor against the Defendant for

damages, costs, and all other proper relief.

Respectfully Submitted,
Matthew E. Dumas, #24596-49
HOSTETTER & ASSOCIATES

515 N Green Street, Ste 200
Brownsburg, IN 46112
317.852.2422 (Phone)
matt@hostetterlegal.com

Attorney for Plaintiff
